DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Neither the original specification, figures nor claims describe “a second food material processing tool” and the subparts of the second food material processing tool, including: “a second shaft”, “a first transmission tooth portion”, “a second shaft hole portion”, “second cutting tools”, and the operation of the second food material processing tool described in the third mode as recited in claim 1.  Rather, the original specification, figures and claims disclose only a transmission shaft 330 and a first food material processing tool 320.  It appears that the second food material processing tool is referring to the transmission shaft 330, but there is only a single transmission shaft and there is no support for both the transmission shaft and the second food material processing tool.  Claims 3, 5-7, 9 and 10 are also rejected under 35 USC 112(a) by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a driving shaft” in lines 2-3.  It is unclear whether “a drive shaft” of claim 5 is the same or different as “a drive shaft” as recited in claim 1, line 4.  As such the claim is indefinite for failing to distinctly claim the invention.  To the extend it is the same drive shaft, the limitation in claim 5, lines 2-3 should be referred to as “the drive shaft”.  Claim 7 is also rejected under 35 USC 112(b) by virtue of its dependency on claim 5.
Claim 6 recites the limitation "the third transmission assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first transmission assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second transmission assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation, “an engaging tooth portion” in line 2.  It is unclear whether “an engaging tooth portion” of claim 6 is the same or different as “a first transmission tooth portion”, “a second transmission tooth portion” or “third transmission tooth portion” as recited in claim 1.  To the extent it is different, there is no support for this fourth tooth portion.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim 6 recites the limitation “a transmission tooth portion in line 3. It is unclear whether “a transmission tooth portion” of claim 6 is the same or different as “a first transmission tooth portion”, “a second transmission tooth portion” or “third transmission tooth portion” as recited in claim 1.  To the extent it is different, there is no support for this additional tooth portion.  As such the claim is indefinite for failing to distinctly claim the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774